   Case 2:20-cv-00191-MHT-SMD Document 12 Filed 08/27/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROOSEVELT LAMAR BRADLEY,   )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                  2:20cv191-MHT
                           )                       (WO)
219 SOUTH MEMORIAL LLC and )
KWIK SHOP STORES, INC.,    )
                           )
     Defendants.           )

                              JUDGMENT

    Pursuant     to    the   joint      stipulation    of   dismissal

(doc. no. 11), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final     judgment

pursuant   to   Rule    58   of   the    Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 27th day of August, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
